DETAILED ACTION
Response to Amendment
This office action is response to an amendment filed on 06/13/2022.
1.	Claims 7 and 14-15 have been amended. 
Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive.
In response to applicant’s respectful argument on pages 8-10 in the remarks about current prior arts not teaching the amended limitations for independent claims 7 and 15. In response, Examiner’s interpretation of the amended claims 7 and 15 are a terminal receives random access related information form a base station via a receiver, a processor of the terminal identifies a first and a second preamble formats as well as random access channel resources based on the received information, the information related to the random access information includes specific index for the preambles, a transmitter transmits a random access preamble using the channel resources. The transmitter uses a last resource in a time domain of the random access channel resource and the second preamble format for transmitting the random access channel preamble, and uses a resource other than the first resources with the first preamble for transmitting the random access preamble.  Applicant’s arguments with respect to claims have been considered but are moot in view of new ground (s) of rejections. Li’s teaching on column 13, lines 45-49 input device is equated to a receiver of a terminal, his teaching on column 10, lines 29-55, about using formats of the random access preamble sequences and the channel detection mode are equated to information related to random access, notifying by a base station using RRC or DCI signal is read as identifying, his teaching on column 13, lines 45-49 teaches using a processor, on column 10, lines 29-55,about using formats of the random access preamble sequences and the channel detection mode are also equated to information related to random access, notifying by a base station using RRC or DCI signal is read as identifying, his teaching on column 8, lines 25-56, format 1 and 2 are equated to first and second preamble formats, using formats 1, 2, 3, and 4, are interpreted as random access channel resources as well as the information related to the random access includes an index for specifying the first preamble and the second preamble format. Cheng’s teaching in fig. 18, elements 1814 or 1810 or 1812, and on column 15, lines 36-62, interfaces 1810, 1812, 1814 are equated to a transmitter, he teaches on column 14, lines 24-46 about transmitting a random access preamble,  his teaching on fig. 17, element “BS RCEPTION”, “BEAM#3”,and column 14, lines 24-46 about using beam 3 is read as using the random access channel resources, using fig. 3,  element, “BEAM#3”, SSS, column 9, lines 22-31 is read as using a last resource in a time domain for transmitting the random access preamble, and his teaching on   fig. 17, element “BS RCEPTION”, “BEAM#3”, and using RA opportunity interval corresponding to beam 3, on column 14, lines 24-46 is read as using random access channel resources for transmitting random access preamble for the second preamble format, his teaching in fig. 3, element, and on column 9, lines 22-31 “BEAM#3”, PSS is equated to first preamble format, figure 3 teaches using time domain procedure and using different numbers of TX and RX beams on column 14,line 24-46 is interpreted as using other beams besides BEAM#3. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Li in combination with Cheng teach claimed invention. 
In response to applicant’s respectful argument on pages 8-10 in the remarks about current prior arts not teaching the amended limitations for independent claim 14, the examiner’s interpretation of this claim is a base station with a processor configures random access related information based on a first and a second preamble as well as random access channel resources, wherein the random access related information includes specific index for the first and second preamble formats, a transmitter transmits the random access related information, a receiver receives the random access preamble based on random access channel resources, the receiver receives a last resource in a time domain of the random access channel resource and the second preamble format for transmitting the random access channel preamble, and uses a resource other than the first resources with the first preamble for transmitting the random access preamble. Li’s teaching on column 10, lines 60-65, about using a first and second determining  units 210 and 220 together is equated to a processor of a base station, his teaching on column 10, lines 66 to column 11, line 4, about configuring to determine a format is read as configuring by the processor, his teaching on column 10, lines 29-55,  about using formats  explicitly teaches using  first and second preamble formats, and using formats of the random access preamble sequences and the channel detection mode are equated to information related to random access channel resources, his teaching on column 8, lines 25-56, formats 1, 2, 3, and 4, teaches using information related to the random access includes an index for specifying the first preamble and the second preamble format, his teaching on column 10, lines 29-55, about notifying by a base station using RRC or DCI signal is read transmitting the information  related to the random access. Furthermore, Cheng’s teaching on column 14, lines 24-46 and on  fig. 17, element “BS RCEPTION”, “BEAM#3”, about using a RA opportunity interval corresponding to beam 3 is read as using random access channel resources, his teaching on fig. 19, element 1900, transceiver, column 16,lines 10-44 is equated to a receiver, on column  14,lines 24-46  about transmitting  a RA preamble is read as receiving by a base station is equated to receiving random access preamble by the receiver, his teaching about using beam 3 on fig. 17, element “BS RCEPTION”, “BEAM#3”, beam 3,column 14, lines 24-46 is read as receiving the random access preamble based on the random access channel resources, his teaching on column 9,lines 22-31 and on fig. 3, element, “BEAM#3”, about using SSS, with his teaching on column 14, lines 24-46 is read as using a last resource random access preamble based on the second preamble format , he teaching  on figure 3 about using time domain is read as using time domain for the random access channel resources, his teaching on fig. 3, element, “BEAM#3”, PSS, column 9, lines 22-31 is read as using first preamble format  with the random access preamble, and his teaching about different numbers of TX and RX beams on  column 14,line 24-46 is interpreted as using other beams besides BEAM#3. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Li in combination with Cheng teach claimed invention. 
 	In response to applicant’s respectful arguments in the remarks about withdrawing rejections for dependent claims, these claims depend on independent claims those do not overcome with current prior arts rejection, therefore, applicant’s arguments about these claims are not persuasive and these claims cannot be allowed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 14-15 are rejected under 35 U.S.C 103 (a) as being unpatentable over Li et al.(hereinafter, “Li”; 10736148) in view of Cheng et al. (hereinafter, “Cheng”; 10897295).
In reference to claims 7 and 15, 
Li teaches a terminal for communicating with a base station apparatus, the terminal comprising: a receiver  that receives information  related to random access (column 13, lines 45-49 input device is equated to a receiver of a terminal, column 10, lines 29-55, formats of the random access preamble sequences and the channel detection mode are equated to information related to random access, notifying by a base station using RRC or DCI signal is read as identifying);
 a processor that identifies based on the information related to the random access (column 13, lines 45-49 teaches using a processor, column 10, lines 29-55, formats of the random access preamble sequences and the channel detection mode are equated to information related to random access, notifying by a base station using RRC or DCI signal is read as identifying), a first preamble format, a second preamble format, and random access channel resources (column 8, lines 25-56, format 1 and 2 are equated to first and second preamble formats, formats 1, 2, 3, and 4, are interpreted as random access channel resources), wherein the information related to the random access includes an index for specifying the first preamble and the second preamble format (column 8, lines 25-56, formats 1, 2, 3, and 4, teaches this limitation);  
Li does not teach explicitly about a transmitter that transmits a random access preamble using the random access channel resources, wherein the transmitter transmits the random access preamble using a last resource in a time domain of the random access channel resources and the second preamble format, and the transmitter transmits the random access preamble using a resource other than the last resource in the time domain and the first preamble format.
Cheng teaches a transmitter (fig. 18, elements 1814 or 1810 or 1812, column 15, lines 36-62, interfaces 1810, 1812, 1814); that transmits (transmit, column 14, lines 24-46); the random access preamble (a random access preamble, column 14, lines 24-46); using the random access channel resources (fig. 17, element “BS RCEPTION”, “BEAM#3”, beam 3, column 14, lines 24-46), 
wherein the transmitter (fig. 18, elements 1814 or 1810 or 1812,column 15, lines 36-62, interfaces 1810, 1812, 1814); transmits (transmit, column 14, lines 24-46); the random access preamble (a random access preamble, column 14, lines 24-46); using a last resource (fig. 3,  element, “BEAM#3”, SSS, column 9, lines 22-31) in a time domain (figure 3 teaches using time domain); of the random access channel resources (fig. 17, element “BS RCEPTION”, “BEAM#3”, RA opportunity interval corresponding to beam 3, column 14, lines 24-46); and the second preamble format (fig. 3, element, “BEAM#3”, SSS, column 9,lines 22-31), and 
the transmitter (fig. 18, elements 1814 or 1810 or 1812, column 15, lines 36-62, interfaces 1810, 1812, 1814); transmits (transmit, column 14, lines 24-46); the random access preamble (a random access preamble, column 14,lines 24-46);using a resource other than the last resource (different numbers of TX and RX beams on column 14,line 24-46 is interpreted as using other beams besides BEAM#3); in the time domain (figure 3 teaches using time domain procedure); and the first preamble format (fig. 3, element, “BEAM#3”, PSS, column 9, lines 22-31). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to use a random access channel resources; a transmitter that transmits a random access preamble using the random access channel resources, wherein the transmitter transmits the random access preamble using a last resource in a time domain of the random access channel resources and the second preamble format, and the transmitter transmits the random access preamble using a resource other than the last resource in the time domain and the first preamble format as taught by Cheng because it would allow beam indexing reference signal design for initial access for a transmitter and a receiver to perform periodic beam-tracking operations after link establishment so that beam directions can be adjusted to compensate for changes in the condition of the air interface and/or relative positioning of the transmitter and receiver.
In reference to claim 8, 
Li does not teach explicitly about the apparatus of claim 8.
Cheng teaches wherein the processor (fig. 18, element 1804, a processor, column 15,lines 36-62); identifies (successfully receives, column 14, lines 24-36), based on the information (SS block 3, column 14, lines 24-46); related to the random access (a random access preamble, column 14, lines 24-46), preamble formats (fig. 3, elements “BEAM#3”, PSS, SSS,PBCH, column 9,lines 22-31); respectively corresponding to the random access channel (fig. 17, element, “BS RECEPTION”, BEAM#3, RA opportunity interval corresponding to beam 3, column 14, lines 24-46); resources (fig. 3, elements “BEAM#3”, PSS, SSS,PBCH, column 9,lines 22-31). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to use a processor to identify based on the information related to the random access, preamble formats respectively corresponding to the random access channel resources as taught by Cheng because it would allow beam indexing reference signal design for initial access for a transmitter and a receiver to perform periodic beam-tracking operations after link establishment so that beam directions can be adjusted to compensate for changes in the condition of the air interface and/or relative positioning of the transmitter and receiver.
In reference to claim 14, 
Li teaches a base station apparatus comprising: a processor that configures information related to random access based on a first preamble format a second preamble format and random access channel resources (column 10, lines 60-65, first and second determining  units 210 and 220 together is equated to a processor of a base station, column 10, lines 66 to column 11, line 4, configured to determine a format is read as configuring by the processor,  column 10, lines 29-55,  formats  explicitly teaches using  first and second preamble formats, formats of the random access preamble sequences and the channel detection mode are equated to information related to random access channel resources), wherein the information related to the random access includes an index for specifying the first preamble and the second preamble format (column 8, lines 25-56, formats 1, 2, 3, and 4, teaches this limitation);  
a transmitter that transmits the information related to the random access (column 10, lines 29-55, formats of the random access preamble sequences and the channel detection mode are equated to information related to random access, notifying or signaling by a base station using RRC or DCI signal transmitting the information  related to the random access); and
Li does not teach explicitly about a receiver that receives a random access preamble based on the random access channel resources, wherein the receiver receives the random access preamble based on the second preamble format in a last resource in a time domain of the random access channel resources, and the receiver receives the random access preamble based on the first preamble format in a resource other than the last resource in the time domain. 
Cheng teaches random access channel resources (fig. 17, element “BS RCEPTION”, “BEAM#3”, RA opportunity interval corresponding to beam 3, column 14, lines 24-46);
a receiver (fig. 19, element 1900, transceiver, column 16,lines 10-44); that receives (transmit a RA preamble is read as receiving by a base station, column  14,lines 24-46);a random access preamble (a RA preamble, column 14,lines 24-46) based on the random access channel resources (fig. 17, element “BS RCEPTION”, “BEAM#3”, beam 3,column 14, lines 24-46),
wherein the receiver (fig. 19, element 1900, transceiver, column 16,lines 10-44); receives (transmit a RA preamble is read as receiving by a base station, column  14,lines 24-46); the random access preamble (a random access preamble, column 14, lines 24-46); based on the second preamble format (fig. 3, element, “BEAM#3”, SSS, column 9,lines 22-31); in a last resource (fig. 3,  element, “BEAM#3”, SSS, column 9, lines 22-31); in a time domain(figure 3 teaches using time domain); of the random access channel resources (fig. 17, element “BS RCEPTION”, “BEAM#3”, RA opportunity interval corresponding to beam 3, column 14, lines 24-46), and
 the receiver (fig. 19, element 1900, transceiver, column 16,lines 10-44); receives (transmit a RA preamble is read as receiving by a base station, column  14,lines 24-46); the random access preamble (a random access preamble, column 14,lines 24-46); based on the first preamble format (fig. 3, element, “BEAM#3”, PSS, column 9, lines 22-31); in a resource other than the last resource (different numbers of TX and RX beams on column 14,line 24-46 is interpreted as using other beams besides BEAM#3); in the time domain (figure 3 teaches using time domain procedure). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to use a receiver that receives a random access preamble based on the random access channel resources, wherein the receiver receives the random access preamble based on the second preamble format in a last resource in a time domain of the random access channel resources, and the receiver receives the random access preamble based on the first preamble format in a resource other than the last resource in the time domain as taught by Cheng because it would allow beam indexing reference signal design for initial access for a transmitter and a receiver to perform periodic beam-tracking operations after link establishment so that beam directions can be adjusted to compensate for changes in the condition of the air interface and/or relative positioning of the transmitter and receiver.
Claims 12-13, 19 and 23 are rejected under 35 U.S.C 103 (a) as being unpatentable over Li et al.(hereinafter, “Li”; 10736148) in view of Cheng et al. (hereinafter, “Cheng”; 10897295) and in further view of SVEDMAN et al. (hereinafter, “SVEDMAN”; 20180359653).
In reference to claims 12 and 19, 
Li and Cheng do not teach explicitly about the apparatus of claim 12.
SVEDMAN teaches wherein the receiver (one or more processor, paragraph 203); receives (received, paragraph 168); the information (SIB2, paragraph 168); related to the random access (random access resources, paragraph 168); using a physical downlink shared channel (PDSCH) Physical Downlink Shared Channel (PDSCH, paragraph 168). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Cheng to receive any information related to random access resources using a PDSCH as taught by SVEDMAN because it would allow selecting a random access resource from the plurality of random access resources for transmitting a random access signal to at least one of the one or more TP's based on derived synchronized signals and synchronized  reference signals by using a measurement procedure for plurality of random access resources.   
In reference to claims 13 and 23, 
Li and Cheng do not teach explicitly about the apparatus of claim 13.
SVEDMAN teaches wherein the receiver (one or more processor, paragraph 203);receives (received, paragraph 168); the information (SIB2, paragraph 168); related to the random access (random access resources, paragraph 168); using system information (SIB2, paragraph 168). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Cheng to use a system information for receiving any information related to random access information as taught by SVEDMAN because it would allow selecting a random access resource from the plurality of random access resources for transmitting a random access signal to at least one of the one or more TP's based on derived synchronized signals and synchronized  reference signals by using a measurement procedure for plurality of random access resources.   
Allowable Subject Matter
Claims 9-11, 16-18, 20-22 and 24-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                  

/DIANE L LO/Primary Examiner, Art Unit 2466